1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MARK HUNT,                                      )   Case No.: 1:19-cv-00504-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DENYING PLAINTIFF’S MOTION
13          v.                                           FOR APPOINTMENT OF COUNSEL OR
                                                     )   GUARDIAN AD LITEM, WITHOUT PREJUDICE
14                                                   )
     D. DIAZ, et al.,
                                                     )   [ECF No. 29]
15                  Defendants.                      )
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Mark Hunt is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s motion for appointment of counsel or guardian ad
21   litem, filed February 28, 2020.
22                                                       I.
23                                               DISCUSSION
24          A.      Appointment of Counsel
25          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
26   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require any attorney to represent
27   plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern
28   District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the court
                                                         1
1    may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at

2    1525.

3            Without a reasonable method of securing and compensating counsel, the court will seek

4    volunteer counsel only in the most serious and exceptional cases. In determining whether

5    “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

6    merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

7    legal issues involved.” Id. (internal quotation marks and citations omitted).

8            Plaintiff asserts that he is a participant in the Correctional Clinical Case Management System

9    which provides mental health services, and he has been in administrative segregation. Plaintiff’s

10   request must be denied, without prejudice, as neither the interests of justice nor exceptional

11   circumstances warrant appointment of counsel at this time. Plaintiff has thus far been able to

12   articulate his claims, and has continued to litigate this action. Indeed, on December 9, 2019, the Court

13   found that Plaintiff stated a cognizable claim for excessive force against Defendants D. Diaz, A.

14   Velasquez, J. Brainard, G. Solorio, and K. Reyes, and directed service of the complaint. (ECF No.

15   23.) On March 2, 2020, Defendants filed an answer to the complaint. (ECF No. 30.)

16           Even if it assumed that Plaintiff is not well versed in the law and that he has made serious

17   allegations which, if proved, would entitle him to relief, his case is not exceptional. The Court is faced

18   with similar cases almost daily. While the Court recognizes that Plaintiff is at a disadvantage due to

19   his pro se status and his incarceration, the test is not whether Plaintiff would benefit from the

20   appointment of counsel. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (“Most

21   actions require development of further facts during litigation and a pro se litigant will seldom be in a

22   position to investigate easily the facts necessary to support the case.”) The test is whether exception

23   circumstances exist and here, they do not. Circumstances common to most prisoners, such as lack of

24   legal education and limited law library access, do not establish exceptional circumstances that would

25   warrant a request for voluntary assistance of counsel. Accordingly, Plaintiff’s motion for the

26   appointment of counsel is denied, without prejudice.

27   ///

28   ///

                                                           2
1           B.         Guardian Ad Litem

2           Based on Plaintiff’s assertion of mental health issues, the Court will consider his request

3    for appointment of a guardian ad litem under Federal Rule of Civil Procedure 17(c), which provides in

4    pertinent part:

5           A minor or an incompetent person who does not have a duly appointed representative
            may sue by a next friend or by a guardian ad litem. The court must appoint a guardian
6           ad litem – or issue another appropriate order – to protect a minor or incompetent person
            who is unrepresented in an action.
7
8    Fed. R. Civ. P. 17(c)(2). The Ninth Circuit has held that when “a substantial evidence” exists

9    regarding the mental incompetence of a pro se litigant, the district court should conduct a hearing to

10   determine competence so that a guardian ad litem may be appointed if appropriate. Allen v. Calderon,

11   408 F.3d 1150, 1153 (9th Cir. 2005); Krain v. Smallwood, 880 F.2d 1119, 1121 (9th Cir. 1989). The

12   Ninth Circuit has not clearly stated what constitutes “substantial evidence” of incompetence

13   warranting such a hearing. See Hoang Minh Tran v. Gore, No. 10cv464-GPC (DHB), 2013 WL

14   1625418, at *3 (S.D. Cal. Apr. 15, 2013). However, the Ninth Circuit has indicated that sworn

15   declarations from the allegedly incompetent litigant, sworn declarations or letters from treating

16   psychiatrists or psychologist, and medical records may be considered in this regard. See Allen, 408

17   F.3d at 1152-54. Such evidence must speak to the court’s concern as to whether the person in question

18   is able to meaningfully take part in the proceedings. See AT&T Mobility, LLC v. Yeager, 143

19   F.Supp.3d 1042, 1050 (E.D. Cal. 2015) (citing In re Christina B., 19 Cal.App.4th 1441, 1450 (1993)).

20          In this case, Plaintiff submits no evidence of incompetence. Rather, he asserts that he is a

21   participant in the CCCMS and is under court order for psychiatric medication. However, thus far,

22   Plaintiff has shown an ability to articulate his claims and litigate this case despite his mental health

23   issues. Furthermore, Plaintiff provides no evidence to support a finding that “substantial evidence”

24   exists regarding his mental incompetence. Plaintiff’s mere assertion that he needs the assistance of

25   counsel to proceed with the case, without more, is not sufficient to raise a substantial question. The

26   record demonstrates that Plaintiff has the capacity to understand the nature and consequences of these

27   proceedings. Accordingly, the Court finds that Plaintiff is competent to litigate this action and his

28   request for appointment of a guardian ad litem is denied.

                                                          3
1                                                       II.

2                                                     ORDER

3             Based on the foregoing, it is HEREBY ORDERED that:

4             1.      Plaintiff’s motion for appointment of counsel is DENIED, without prejudice; and

5             2.      Plaintiff’s motion for a competency hearing and for appointment of a guardian ad litem

6                     is DENIED, without prejudice.

7
8    IT IS SO ORDERED.

9    Dated:        March 3, 2020
10                                                      UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         4
